DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment filed on November 4, 2021, in which claims 1-4, 6-11 and 13-15 have been amended.  Claims 16-19 have been newly added.  Accordingly, claims 1-19 are now pending for examination.
Status of Claims
3.	Claims 1-19 are pending, of which claims 1-3, 8-10, 15, 18 and 19 are rejected under 35 U.S.C. 103.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	Claims 1, 8, 15 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JUSTICE et al. (United States Patent Application Publication No. US 2014/0274379 A1), hereinafter “JUSTICE” in view of Yamada et al. (United States Patent Application Publication No. US 2008/0119273 A1), hereinafter “Yamada”.
	Regarding claim 1, JUSTICE discloses an interactive system comprising:	a terminal apparatus that is connected to a server apparatus via a network, (gaming environment 300 includes a game client 310 communicatively coupled to a game server 340 through a network 330) (JUSTICE, FIG. 3, paragraph [0057]), requests the server apparatus to code a game image related to a game program, receives coded moving image data of the game image from the server apparatus, and displays the game image (reduced controller input is communicated over network 330 to the game execution environment 348 on the game server 340, thereby controlling game in progress. A rendered video game image is received from a game server and combined with a rendered image generated by the game client to form a single video game image that is presented to a user) (JUSTICE, FIG. 3, paragraphs [0024] and [0062]); and	the server apparatus that codes the game image related to the game program in response to an input operation signal from the terminal apparatus, and transmits the coded moving image data of the game image to the terminal apparatus (again, processing sent up to execution environment 348 to control game. Other interactions may also be rendered on the client device and combined with video game images rendered by the server to produce a video game experience for a user) (JUSTICE, FIG. 3, paragraphs [0034], [0062] and [0065]),	wherein the server apparatus includes an execution memory storing the coded moving image data requested by the terminal apparatus (wherein game execution environment 348 on game server 340 comprises the gaming resources used to execute instances of a game or part of a game, and includes active memory along with computing and video processing. The game execution environment 348 receives control signals from the game client 310 and causes the game to be manipulated and progress according to its programming) (JUSTICE, FIG. 3, paragraph [0080]).  JUSTICE does not explicitly disclose in a case where the server apparatus determines that communication with the terminal apparatus is disconnected, the server apparatus suspends coding of the game image.	In an analogous art, however, Yamada discloses in a case where a server (wherein Yamada discloses a game system 1 (See FIG. 1), including a game apparatus main body 5, as well as a controller 7. For clarity, Examiner maps the recited “server apparatus” of independent claim 1 to the disclosed game apparatus main body 5 of Yamada, and likewise maps the recited “terminal apparatus” of independent claim 1 to the disclosed controller 7 of Yamada. In particular, Yamada teaches that when wireless communication between the controller 7 and the game apparatus main body 5 is disconnected, the game being played is automatically interrupted and paused. Depending on whether controller 7 battery life is diminished, causing the wireless connection with the game apparatus main body 5 to sever (as shown in FIG. 9) or whether the wireless connection between controller 7 and the game apparatus main body 5 merely disconnects (as shown in FIG. 8), an appropriate message is displayed on the monitor 2 (See again, FIG. 1) to either urge the player to recover the wireless communication (FIG. 8) or to urge the player to check the remaining battery amount (FIG. 9). Thus, Yamada teaches that the game image provided by the game processing may be paused and kept displayed as the background of the image of the letters of the appropriately given message (whichever the case may be), with the given message itself superimposed on the game image which is at a pause on the monitor 2) (Yamada, FIGS. 1, 8 and 9, paragraphs [0088]-[0091]).	JUSTICE and Yamada are analogous art because they are from the same field of endeavor, namely, computerized gaming environments.	Before the effective filing date of the claimed invention, it would have been JUSTICE and Yamada before him or her, to modify the game server 340 of JUSTICE to include the additional limitation of in a case where the server apparatus determines that communication with the terminal apparatus is disconnected, the server apparatus suspends coding of the game image, as disclosed in Yamada, with reasonable expectation that this would result in a game server having the added benefit of enabling users to preserve game state data when inadvertently getting disconnected from the network and/or game server, and also preventing the game from proceeding against the intention of the player until the player reconnects to the game server (See Yamada, paragraphs [0033] and [0089]).  This method of improving the remote gaming environment of JUSTICE was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Yamada.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of JUSTICE with Yamada to obtain the invention as specified in claim 1.
	Claim 8 is directed to a “server apparatus” that performs limitations substantially as the recited “server apparatus” of the “interactive system” of independent claim 1, and does not appear to contain any additional features with respect to novelty and/or inventive step; therefore, it is rejected under the same rationale.
	As to claim 15, JUSTICE discloses a non-transitory computer-readable medium including a program that, when executed by a computer, causes the computer to (computer-readable media disclosed as part of computing device 100 for implementing embodiments of the invention) (JUSTICE, FIG. 1, paragraph [0036] and [0039]-[0040]):	performing program processing in response to a request from a terminal apparatus, the terminal apparatus connected to the computer via a network (reduced controller input is communicated over network 330 to the game execution environment 348 on the game server 340, thereby controlling game in progress. A rendered video game image is received from a game server and combined with a rendered image generated by the game client to form a single video game image that is presented to a user) (JUSTICE, FIG. 3, paragraphs [0024] and [0062]);	transmitting a processing result of the program processing to the terminal apparatus (again, processing sent up to execution environment 348 to control game. Other interactions may also be rendered on the client device and combined with video game images rendered by the server to produce a video game experience for a user) (JUSTICE, FIG. 3, paragraphs [0034], [0062] and [0065]).  JUSTICE does not explicitly disclose suspending execution of the program processing in a case of determining that communication with the terminal apparatus is disconnected.	However in analogous art, Yamada discloses suspending execution of program processing in a case of determining that communication with a terminal apparatus is disconnected (wherein as discussed and shown above with respect to independent claim 1, Yamada discloses a game system 1 (See FIG. 1), including a game apparatus main body 5, as well as a controller 7. For clarity, Examiner maps the recited “terminal apparatus” to the disclosed controller 7 of Yamada. More particularly, Yamada teaches that when wireless communication between the controller 7 and the game apparatus main body 5 is disconnected, the game being played is automatically interrupted and paused. Depending on whether controller 7 battery life is diminished, causing the wireless connection with the game apparatus main body 5 to sever (as shown in FIG. 9) or whether the wireless connection between controller 7 and the game apparatus main body 5 merely disconnects (as shown in FIG. 8), an appropriate message is displayed on the monitor 2 (See again, FIG. 1) to either urge the player to recover the wireless communication (FIG. 8) or to urge the player to check the remaining battery amount (FIG. 9). Thus, Yamada teaches that the game image provided by the game processing may be paused and kept displayed as the background of the image of the letters of the appropriately given message (whichever the case may be), with the given message itself superimposed on the game image which is at a pause on the monitor 2) (Yamada, FIGS. 1, 8 and 9, paragraphs [0088]-[0091]).	JUSTICE and Yamada are analogous art because they are from the same field of endeavor, namely, computerized gaming environments.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of JUSTICE and Yamada before him or her, to modify the game server 340 of JUSTICE to include the additional limitation of suspending execution of the program processing in a case of determining that communication with the terminal apparatus is disconnected, as disclosed in Yamada, with reasonable expectation that this would result in a game server having the added benefit of enabling users to preserve game state data when inadvertently getting disconnected from the network and/or game server, and also (See Yamada, paragraphs [0033] and [0089]).  This method of improving the remote gaming environment of JUSTICE was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Yamada.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of JUSTICE with Yamada to obtain the invention as specified in claim 15.
	As to claim 18, JUSTICE-Yamada discloses the interactive system according to claim 1, wherein, in the case where the server apparatus determines that communication with the terminal apparatus is disconnected, the server apparatus holds the coded moving image data in the execution memory as suspended data (wherein Yamada further discloses a GPU 32 (See FIG. 2) for performing image processing based on an instruction from the CPU 30. In particular, Yamada teaches that the GPU 32 performs the image processing using either a memory dedicated for image processing (not shown) or alternatively part of the storage area of the main memory 33, and generates game image data and a movie to be displayed on the monitor 2 using such memories. As shown in FIG. 11, Yamada further teaches that main memory 33 also stores game state data Dg and image data Dh. The game state data Dg represents the game state at the time when the game is interrupted, while the image data Dh includes wireless communication disconnection display image data Dh1 and battery running-down display image data Dh2, each for displaying the appropriate respective messages during pausing/interruption of the game when either a wireless disconnection occurs between the game apparatus main body 5 and the controller 7, or the battery of the controller 7 becomes insufficient. In any event, the game image of the given stored game state becomes the background during interruption, when displaying either notice to the user) (Yamada, FIGS. 2 and 11, paragraphs [0060], [0094] and [0100]).	Again, JUSTICE and Yamada are analogous art because they are from the same field of endeavor, namely, computerized gaming arts.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of JUSTICE and Yamada before him or her, to modify the game server 340 of JUSTICE to include the additional limitation of wherein, in the case where the server apparatus determines that communication with the terminal apparatus is disconnected, the server apparatus holds the coded moving image data in the execution memory as suspended data, as disclosed in Yamada, with reasonable expectation that this would result in a game server having the added benefit of preserving game state at the time of network failure, and again, preventing the game from proceeding against the intention of the player until the player reconnects to the network/game server (See Yamada, paragraphs [0033] and [0100]).  This method of improving the remote gaming environment of JUSTICE was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Yamada.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of JUSTICE with Yamada to obtain the invention as specified in claim 18.
.
7.	Claims 2, 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JUSTICE-Yamada, and further in view of Peter Olof Karsten (United States Patent Application Publication No. US 2010/0227691 A1), hereinafter “Karsten”.
	Regarding claim 2, JUSTICE-Yamada discloses the interactive system according to claim 1, but does not expressly disclose wherein, in a case where the server apparatus determines that communication with the terminal apparatus is recovered within a predetermined time after suspending the coding of the game image, the server apparatus resumes coding of the game image based on suspended data held in the execution memory.	In an analogous art, however, Karsten discloses wherein, in a case where a server apparatus determines that communication with a terminal apparatus is recovered within a predetermined time after suspending coding of a game image, the server apparatus resumes coding of the game image based on suspended data held in execution memory (wherein Karsten discloses a method of operating an online multiplayer game, wherein a plurality of players participate in the game using client devices connected to a game server over a communications network. Karsten teaches monitoring the state of the connection of each client device to the game server, and in response to detecting the disconnection of a client device associated with a given player from the game server, pausing the game. In response to the disconnected client device reconnecting to the game server, Karsten teaches joining the given player to the paused game and resuming the game with the given player. Karsten further notes that to avoid the game being paused indefinitely (e.g., if the client device cannot or does not attempt to reconnect), the method comprises performing the joining and resuming steps if the disconnected client device reconnects to the game server before expiry of a predetermined time period. More particularly, if the disconnected client device does not reconnect to the game server within a predetermined time period, the method comprises removing the given player from the game and/or resuming the game without the given player. As depicted in FIG. 2, which illustrates a general client device at item 2 and the game server spanning multiple components at item 6, each game 18 from the list 14 held at the game server comprises a current game state 20 and attributes 22. Karsten teaches that the game state 20 includes information such as the current number of players, the positions the players have been allocated to, and the current state of play, and is represented graphically on the screen of the player device 2, as shown in the example screen of FIG. 3. Once a suitable game has been selected, the allocation component 10 assigns the player to the selected game and the game manager 8 then initiates participation by the player in the game, specifically by transmitting instructions to the client application to display the current game state and to start receiving input as appropriate. As illustrated in detail in FIG. 9, Karsten further discloses that game server 6 typically comprises permanent storage 160 (e.g. a hard disk drive) for storing game software and player information and preferences, while CPU 164 controls execution of the game software to operate the plurality of games provided by the gaming system. As well, RAM 162 stores game software during execution, along with the game data (e.g. the game data 14 shown in FIG. 2 and represented graphically as game images shown in FIG. 3) (Karsten, FIGS. 2, 3 and 9, paragraphs [0140], [0142], [0218], [0220], [0233] and [0690]).	JUSTICE-Yamada and Karsten are analogous art because they are from the same field of endeavor, namely, computerized gaming arts.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of JUSTICE-Yamada and Karsten before him or her, to modify the game server 340 of JUSTICE-Yamada to include the additional limitation of wherein, in a case where the server apparatus determines that communication with the terminal apparatus is recovered within a predetermined time after suspending the coding of the game image, the server apparatus resumes coding of the game image based on suspended data held in the execution memory, as disclosed in Karsten, with reasonable expectation that this would result in improved convenience and efficiency by preventing a game from being paused indefinitely and keeping other players from becoming frustrated, while also allowing a disconnected player to automatically resume playing when reconnecting to the game server, as well as reducing disruption to other players, particularly when the game is wagering or other turn-based game (See Karsten, paragraphs [0141]-[0143]).  This method of improving the remote gaming environment of JUSTICE-Yamada was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Karsten.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of JUSTICE-Yamada with Karsten to obtain the invention as specified in claim 2.
	Claim 9 is directed to a “server apparatus” that performs limitations substantially as the recited “server apparatus” of the “interactive system” of dependent claim 2, and does not appear to contain any additional features with respect to novelty and/or inventive step; therefore, it is rejected under the same rationale.
	As to claim 3, JUSTICE-Yamada discloses the interactive system according to claim 1, but does not expressly disclose wherein, in a case where the server apparatus determines that communication with the terminal apparatus is disconnected for a predetermined time, the server apparatus holds the coded moving image data in the execution memory as suspended data.	In an analogous art, however, Karsten discloses wherein, in a case where the server apparatus determines that communication with the terminal apparatus is disconnected for a predetermined time, the server apparatus holds the coded moving image data in the execution memory as suspended data (wherein as discussed and shown above, Karsten teaches monitoring the state of the connection of each client device to the game server, and in response to detecting the disconnection of a client device associated with a given player from the game server, pausing the game. Again, if the disconnected client device does not reconnect to the game server within a predetermined time period, the method comprises removing the given player from the game and/or resuming the game without the given player. However, if the player reconnects in the meantime, the player is automatically taken to the game that the player was last playing to simplify and accelerate the reconnection process. See again, also FIG. 3, which shows the graphically depicted game state held at the game server 6, shown in detail in FIGS. 2 and 9. In particular, as illustrated in FIG. 9, Karsten discloses that game server 6 typically comprises permanent storage 160 (e.g. a hard disk drive) for storing game software and player information and preferences, while CPU 164 controls execution of the game software to operate the plurality of games provided by the gaming system. As well, RAM 162 stores game software during execution, along with the game data (e.g. the game data 14 shown in FIG. 2 and represented graphically as game images shown in FIG. 3) (Karsten, FIGS. 2, 3 and 9, paragraphs [0140], [0142], [0218], [0220], [0233] and [0690]).	JUSTICE-Yamada and Karsten are analogous art because they are from the same field of endeavor, namely, computerized gaming arts.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of JUSTICE-Yamada and Karsten before him or her, to modify the game server 340 of JUSTICE-Yamada to include the additional limitation of wherein, in a case where the server apparatus determines that communication with the terminal apparatus is disconnected for a predetermined time, the server apparatus holds the coded moving image data in the execution memory as suspended data, as disclosed in Karsten, with reasonable expectation that this would result in improved convenience and efficiency by allowing a  (See Karsten, paragraph [0141]).  This method of improving the remote gaming environment of JUSTICE-Yamada was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Karsten.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of JUSTICE-Yamada with Karsten to obtain the invention as specified in claim 3.
	Claim 10 is directed to a “server apparatus” that performs limitations substantially as the recited “server apparatus” of the “interactive system” of dependent claim 3, and does not appear to contain any additional features with respect to novelty and/or inventive step; therefore, it is rejected under the same rationale.
Allowable Subject Matter
8.	Claims 4-7, 11-14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant’s arguments, see pages 11-12, filed November 4, 2021, with respect to Double Patenting rejections have been fully considered and are persuasive.  The Double Patenting rejections of Claims 1, 8 and 15, as set forth in the previous Office action, have been withdrawn.
10.	Applicant’s arguments with respect to claims 1, 2, 8, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
11.	Applicant’s arguments, as well as request for reconsideration, filed November 4, 2021, have been fully considered but they are moot in view of new ground(s) of rejection.
12.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, Fear (USPGPUB 2014/0113705) discloses a quick-resume gaming system including a game device configured to support playing a video game by a user, a gaming control module coupled to the game device and configured to suspend and resume playing of the video game at a current display 
13.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441